














ING U.S., INC.
LION CONNECTICUT HOLDINGS INC.
5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053
FIRST SUPPLEMENTAL INDENTURE
Dated as of May 16, 2013
to the Junior Subordinated Indenture Dated as of May 16, 2013
U.S. BANK NATIONAL ASSOCIATION,
as Trustee




--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page




ARTICLE 1
DEFINITIONS
Section 1.01 . Certain Terms Defined in the Indenture; Additional Terms
2



ARTICLE 2
FORM AND TERMS OF THE NOTES
Section 2.01 . Form and Dating
8

Section 2.02 . Paying Agent; Depository
9

Section 2.03 . Registration, Transfer and Exchange
9

Section 2.04 . Restrictions on Transfer and Exchange
11

Section 2.05 . Temporary Offshore Global Notes
13

Section 2.06 . Terms of the Notes
14

Section 2.07 . Events of Default
17

Section 2.08 . Defeasance
18

Section 2.09 . Repurchases
18



ARTICLE 3
COVENANTS
Section 3.01 . Dividend and Other Payment Stoppages
18



ARTICLE 4
REDEMPTION
Section 4.01 . Redemption
19



ARTICLE 5
SUPPLEMENTAL INDENTURES
Section 5.01 . Supplemental Indentures Without Consent of Holders
20

Section 5.02 . Supplemental Indentures with Consent of Holders
21

Section 5.03 . Supplemental Indenture to Add Event of Default
22



ARTICLE 6
MISCELLANEOUS
Section 6.01 . Trust Indenture Act Controls
22

Section 6.02 . Governing Law
22

Section 6.03 . Payment of Notes
22





--------------------------------------------------------------------------------




Section 6.04 . Multiple Counterparts
23

Section 6.05 . Severability
23

Section 6.06 . Relation to Indenture
23

Section 6.07 . Ratification
23

Section 6.08 . Effectiveness
23

Section 6.09 . Trustee Not Responsible for Recitals or Issuance of Securities
23



ARTICLE 6
GENERAL GUARANTEE AGREEMENT
Section 7.01 . General Guarantee Agreement Inapplicable
23



EXHIBITS
EXHIBIT A    Form of Note
EXHIBIT B    Restricted Legend
EXHIBIT C    DTC Legend
EXHIBIT D    Regulation S Certificate
EXHIBIT E    Rule 144A Certificate
EXHIBIT F    Certificate of Beneficial Ownership
EXHIBIT G    Temporary Offshore Global Note Legend




--------------------------------------------------------------------------------




FIRST SUPPLEMENTAL INDENTURE
FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated as of
May 16, 2013, among ING U.S., INC., a Delaware corporation (the “Company”),
having its principal executive offices at 230 Park Avenue, New York, New York
10169, LION CONNECTICUT HOLDINGS INC., a Connecticut corporation, as the initial
Subsidiary Guarantor hereunder, and U.S. Bank National Association, a national
banking association, as trustee (the “Trustee”).
RECITALS
WHEREAS, the Company, the initial Subsidiary Guarantor and the Trustee executed
and delivered a Junior Subordinated Indenture, dated as of May 16, 2013 (the
“Base Indenture” and, as amended and supplemented by this First Supplemental
Indenture, and as it may be further amended or supplemented from time to time
with respect to the Notes, the “Indenture”), to provide for the issuance by the
Company from time to time of Securities to be issued in one or more series as
provided in the Base Indenture;
WHEREAS, the issuance and sale of $750,000,000 aggregate principal amount of a
new series of the Securities of the Company designated as its 5.650%
Fixed-to-Floating Rate Junior Subordinated Notes due 2053 and, if and when
issued, any Additional Notes, together with any Exchange Notes issued therefor,
as provided herein (the “Notes”), to be fully and unconditionally guaranteed by
the Subsidiary Guarantors, have been authorized by resolutions adopted by the
Board of Directors of the Company and the board of directors of the initial
Subsidiary Guarantor;
WHEREAS, the Company desires to issue and sell $750,000,000 aggregate principal
amount of the Notes on the date hereof, to be fully and unconditionally
guaranteed by the Subsidiary Guarantors in accordance with Article 12 of the
Base Indenture;
WHEREAS, Sections 2.01 and 10.01 of the Base Indenture provide that the Company,
when authorized by a Board Resolution, and the Trustee may amend or supplement
the Base Indenture to provide for the issuance of and to establish the form or
terms and conditions of Securities of any series as permitted by the Base
Indenture;
WHEREAS, the Company desires to establish the form, terms and conditions of the
Notes; and
WHEREAS, all things necessary to make this First Supplemental Indenture a legal,
valid and binding supplement to the Base Indenture according to its terms and
the terms of the Base Indenture have been done;
NOW, THEREFORE, for and in consideration of the premises and the purchase of the
Notes by the Holders thereof, the Company, the initial Subsidiary Guarantor and
the Trustee mutually covenant and agree, for the equal and proportionate benefit
of all Holders of the Notes, as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Certain Terms Defined in the Indenture; Additional Terms.
(a)For purposes of this First Supplemental Indenture, all capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Base Indenture, as amended hereby.




--------------------------------------------------------------------------------




(b)The following capitalized terms used herein shall be defined accordingly:
“Additional Interest” means additional interest owed to the Holders pursuant to
a Registration Rights Agreement.
“Agent Member” means a member of, or a participant in, the Depository.
“Additional Notes” shall have the meaning set forth in Section 2.06(b).
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in The City of New York are authorized or required by
law or executive order to remain closed, (iii) a day on which the Corporate
Trust Office is closed for business or (iv) on or after May 15, 2023, a day that
is not a London Banking Day.
“Calculation Agent” means, with respect to the Notes, U.S. Bank National
Association, or any other firm appointed by the Company, acting as calculation
agent in respect of the Notes.
“Certificated Note” means a Note in registered individual certificated form
without interest coupons.
“Certificate of Beneficial Ownership” means a certificate substantially in the
form of Exhibit F.
“Deferral Period” means the period commencing on the first day of the first
Interest Period with respect to which the Company elects to defer interest on
the Notes pursuant to Section 2.06(e) and ending on the earlier of (i) the
Interest Payment Date falling on or about the fifth anniversary of that day and
(ii) the next Interest Payment Date on which the Company has paid all deferred
and unpaid amounts (including compounded interest on such deferred amounts) and
all other accrued interest on the Notes.
“DTC Legend” means the legend set forth in Exhibit C.
“Exchange Notes” means the Notes of the Company issued pursuant to the Indenture
in exchange for, and in an aggregate principal amount equal to, the Initial
Notes, in compliance with the terms of a Registration Rights Agreement and
containing terms substantially identical to the Initial Notes (except that (i)
such Exchange Notes will be registered under the Securities Act and will not be
subject to transfer restrictions or bear the Restricted Legend, and (ii) the
provisions relating to rights under the Registration Rights Agreement will be
eliminated).
“Exchange Offer” means an offer by the Company to the Holders of the Initial
Notes to exchange Outstanding Notes for Exchange Notes, as provided for in a
Registration Rights Agreement.
“Fixed-Rate Interest Payment Date” has the meaning specified in Section
2.06(d)(ii).
“Fixed-Rate Interest Period” means the period beginning on, and including, the
date hereof and ending on, but excluding, the first Fixed-Rate Interest Payment
Date thereafter and each successive period beginning on, and including, a
Fixed-Rate Interest Payment Date and ending on, but excluding, the next
Fixed-Rate Interest Payment Date.
“Floating-Rate Interest Payment Date” shall have the meaning specified in
Section 2.06(d)(ii).
“Floating-Rate Interest Period” means the period beginning on, and including,
May 15, 2023 and ending on, but excluding, the next Floating-Rate Interest
Payment Date and each successive period




--------------------------------------------------------------------------------




beginning on, and including, a Floating-Rate Interest Payment Date and ending
on, but excluding, the next Floating-Rate Interest Payment Date.
“Global Note” means a Note in registered global form without interest coupons.
“Initial Additional Notes” means Additional Notes issued in an offering not
registered under the Securities Act and any Notes issued in replacement thereof,
but not including any Exchange Notes issued in exchange therefor.
“Initial Notes” means the Notes issued on the Issue Date and any Notes issued in
replacement thereof, but not including any Exchange Notes issued in exchange
therefor.
“Initial Purchasers” means the initial purchasers party to a Purchase Agreement
dated May 13, 2013 with the Company and the initial Subsidiary Guarantor
relating to the sale of the Notes by the Company.
“Interest Payment Date” means a Fixed-Rate Interest Payment Date or a
Floating-Rate Interest Payment Date, as the case may be.
“Interest Period” means a Fixed-Rate Interest Period or a Floating-Rate Interest
Period, as the case may be.
“Issue Date” means the date on which the Notes are originally issued under the
Indenture
“LIBOR Determination Date” means the second scheduled London Banking Day
immediately preceding the first day of the relevant Floating-Rate Interest
Period.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and in deposits in U.S.
dollars) in London, England.
“Make-Whole Redemption Price” means, with respect to a redemption of the Notes
in whole prior to May 15, 2023, the present value of a principal payment on May
15, 2023 and scheduled payments of interest that would have accrued from the
Redemption Date to May 15, 2023 on the Notes being redeemed (excluding any
accrued and unpaid interest for the period prior to the Redemption Date),
discounted to the Redemption Date on a semi-annual basis (assuming a 360-day
year consisting of twelve 30-day months) at a discount rate equal to the
Treasury Rate (as such Make-Whole Redemption Price shall be determined and
provided to the Company by the Premium Calculation Agent) plus 0.50%;
“Offering Memorandum” means the offering memorandum dated May 13, 2013, relating
to the offering and sale of the Notes.
“Offshore Global Note” means a Global Note representing Notes issued and sold
pursuant to Regulation S.
“Permanent Offshore Global Note” means an Offshore Global Note that does not
bear the Temporary Offshore Global Note Legend.
“Premium Calculation Agent” means an investment banking institution of national
standing appointed by the Company.




--------------------------------------------------------------------------------




“Primary Treasury Dealer” shall have the meaning set forth in the definition of
“Treasury Dealers.”
“Rating Agency” shall have the meaning set forth in the definition of “Rating
Agency Event.”
“Rating Agency Event” means that any nationally recognized statistical rating
organization within the meaning of Section 3(a)(62) of the Exchange Act that
then publishes a rating for the Company (a “Rating Agency”) amends, clarifies or
changes the criteria it uses to assign equity credit to securities such as the
Notes, which amendment, clarification or change results in:
(i)the shortening of the length of time the Notes are assigned a particular
level of equity credit by that Rating Agency as compared to the length of time
they would have been assigned that level of equity credit by that Rating Agency
or its predecessor on the date hereof, or
(ii)the lowering of the equity credit (including up to a lesser amount) assigned
to the Notes by that Rating Agency as compared to the equity credit assigned by
that Rating Agency or its predecessor on the date hereof.
“Registration Rights Agreement” means (i) the Registration Rights Agreement
dated as of May 16, 2013 between the Company, the initial Subsidiary Guarantor
and the Initial Purchasers party thereto with respect to the Initial Notes, and
(ii) with respect to any Additional Notes, any registration rights agreements
between the Company, any Subsidiary Guarantor and the Initial Purchasers party
thereto relating to rights given by the Company to the purchasers of Additional
Notes to register such Additional Notes or exchange them for Notes registered
under the Securities Act.
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Remaining Fixed Life” shall have the meaning set forth in the definition of
“Treasury Security.”
“Restricted Legend” means the legend set forth in Exhibit B.
“Restricted Period” means the relevant 40-day distribution compliance period as
defined in Regulation S.
“Reuters Page LIBOR01” means the display so designated on the Reuters 3000 Xtra
(or such other page as may replace that page on that service, or such other
service as may be nominated by the Company as the information vendor, for the
purpose of displaying rates or prices comparable to the London Interbank Offered
Rate for U.S. dollar deposits (or the successor to such rate if the British
Bankers' Association is no longer making a London Interbank Offered Rate
available)).
“Rule 144A” means Rule 144A under the Securities Act.
“Rule 144A Certificate” means (i) a certificate substantially in the form of
Exhibit E hereto or (ii) a written certification addressed to the Company and
the Trustee to the effect that the Person making such certification (x) is
acquiring such Note (or beneficial interest) for its own account or one or more
accounts with respect to which it exercises sole investment discretion and that
it and each such account is a qualified institutional buyer within the meaning
of Rule 144A, (y) is aware that the transfer to it or exchange, as applicable,
is being made in reliance upon the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A, and (z) acknowledges that it has
received such information




--------------------------------------------------------------------------------




regarding the Company as it has requested pursuant to Rule 144A(d)(4) or has
determined not to request such information.
“Stated Maturity” has the meaning specified in Section 2.06(c).
“Tax Event” means the receipt by the Company of an opinion of independent
counsel experienced in such matters to the effect that, as a result of any:
(i)amendment to, clarification of or change (including any officially announced
prospective change) in the laws or treaties of the United States or any
political subdivision or taxing authority of or in the United States, or any
regulations under those laws or treaties, that is enacted or effective on or
after the date hereof;
(ii)administrative action, which means any judicial decision or any official
administrative pronouncement, ruling, regulatory procedure, notice or other
similar announcement, including any notice or announcement of intent to issue or
adopt any administrative pronouncement, ruling, regulatory procedure or
regulation, that is taken on or after the date hereof;
(iii)amendment to, clarification of or change in the official position or the
interpretation of any administrative action or judicial decision or any
interpretation or pronouncement that provides for a position with respect to an
administrative action or judicial decision that differs from the previously
generally accepted position, in each case by any legislative body, court,
governmental authority or regulatory body, regardless of the time or manner in
which that amendment, clarification or change is introduced or made known, that
is enacted or effective on or after the date hereof; or
(iv)threatened challenge asserted in writing in connection with an audit of the
Company, or a threatened challenge asserted in writing against any other
taxpayer that has raised capital through the issuance of securities that are
substantially similar to the Notes, which challenge is asserted against the
Company or becomes publicly known on or after the date hereof,
there is more than an insubstantial risk that interest payable by the Company on
the Notes is not, or within 90 days of the date of such opinion will not be,
deductible, in whole or in part, by the Company for U.S. federal income tax
purposes.
“Temporary Offshore Global Note” means an Offshore Global Note that bears the
Temporary Offshore Global Note Legend.
“Temporary Offshore Global Note Legend” means the legend set forth in Exhibit G.
“Three-Month LIBOR” means, with respect to any Floating-Rate Interest Period,
the rate (expressed as a percentage per annum) for deposits in U.S. dollars for
a three-month period commencing on the first day of that Floating-Rate Interest
Period that appears on Reuters Page LIBOR01 as of 11:00 a.m., London time, on
the LIBOR Determination Date for that Floating-Rate Interest Period. If such
rate does not appear on Reuters Page LIBOR01, Three-Month LIBOR will be
determined on the basis of the rates at which deposits in U.S. dollars for a
three-month period commencing on the first day of that Floating-Rate Interest
Period and in a principal amount of not less than $1,000,000 are offered to
prime banks in the London interbank market by four major banks in the London
interbank market selected by the Calculation Agent (after consultation with the
Company), at approximately 11:00 a.m., London time, on the LIBOR Determination
Date for that Floating-Rate Interest Period. The Calculation Agent will request
the principal London office of each of these banks to provide a quotation of its
rate. If at least two




--------------------------------------------------------------------------------




such quotations are provided, Three-Month LIBOR with respect to that
Floating-Rate Interest Period will be the arithmetic mean (rounded upward if
necessary to the nearest whole multiple of 0.00001%) of such quotations. If
fewer than two quotations are provided, Three-Month LIBOR with respect to that
Floating-Rate Interest Period will be the arithmetic mean (rounded upward if
necessary to the nearest whole multiple of 0.00001%) of the rates quoted by
three major banks in New York City selected by the Calculation Agent (after
consultation with the Company), at approximately 11:00 a.m., New York City time,
on the first day of that Floating-Rate Interest Period for loans in U.S. dollars
to leading European banks for a three-month period commencing on the first day
of that Floating-Rate Interest Period and in a principal amount of not less than
$1,000,000. However, if fewer than three banks selected by the Calculation Agent
to provide quotations provide quotes as described above, Three-Month LIBOR for
that Floating-Rate Interest Period will be the same as Three-Month LIBOR as
determined for the previous Floating-Rate Interest Period or, in the case of the
first Floating-Rate Interest Period, 0.27%. The determination of Three-Month
LIBOR for each Floating-Rate Interest Period by the Calculation Agent shall (in
the absence of manifest error) be final and binding.
“Treasury Dealer Quotations” means, with respect to each Treasury Dealer and any
Redemption Date, the average, as determined by the Premium Calculation Agent, of
the bid and ask prices for the applicable Treasury Security (expressed in each
case as a percentage of its principal amount) quoted in writing to the Premium
Calculation Agent by such Treasury Dealer at 3:30 p.m., New York City time, on
the third trading day preceding the Redemption Date.
“Treasury Dealers” means (1) each of Barclays Capital Inc., J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated (or their
successors) or if any of the foregoing ceases to be a primary U.S. Government
securities dealer (a “Primary Treasury Dealer”), a substitute nationally
recognized investment banking firm that is a Primary Treasury Dealer specified
by the Company for these purposes and (2) any other Primary Treasury Dealers
selected by the Premium Calculation Agent after consultation with the Company.
“Treasury Rate” means the semi-annual equivalent yield to maturity of the
Treasury Security that corresponds to the Treasury Price (calculated in
accordance with standard market practice and computed by the Premium Calculation
Agent as of the second trading day preceding the Redemption Date).
“Treasury Price” means with respect to a Redemption Date, (1) the average of the
Treasury Dealer Quotations for such Redemption Date, after excluding the highest
and lowest Treasury Dealer Quotations, or (2) if the Premium Calculation Agent
obtains fewer than four such Treasury Dealer Quotations, the average of all such
quotations.
“Treasury Security” means the United States Treasury security or securities
selected by the Premium Calculation Agent as having an actual or interpolated
maturity comparable to the term remaining from such Redemption Date to May 15,
2023 (the “Remaining Fixed Life”) that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate notes of comparable maturity to the Remaining Fixed Life.
“U.S. Global Note” means a Global Note that bears the Restricted Legend
representing Notes issued and sold pursuant to Rule 144A.
(c)    As used in the Indenture, for purposes of the Notes, the term “interest”
shall be deemed to include (i) any “Additional Interest” payable as a
consequence of a “Registration Default,” in each case as defined in, and in
accordance with, a Registration Rights Agreement and (ii) interest on interest
payments deferred pursuant to Section 2.06(e).




--------------------------------------------------------------------------------








ARTICLE 2
FORM AND TERMS OF THE NOTES
Section 2.01. Form and Dating. (a) The Notes and the Trustee's certificate of
authentication shall be substantially in the form of Exhibit A attached hereto.
The Notes shall be executed on behalf of the Company by any Officer and attested
by its Secretary or one of its Assistant Secretaries. The signature of any of
these Officers on the Notes may be manual or facsimile. The Notes may have
notations, legends or endorsements required by law, stock exchange rules or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000, in excess
thereof.
The terms and notations contained in the Notes shall constitute, and are hereby
expressly made, a part of the Indenture and the Company and the Trustee, by
their execution and delivery of this First Supplemental Indenture, expressly
agree to such terms and provisions and to be bound thereby.
(b)    (i) Except as otherwise provided in paragraph (c), Section 2.04(b)(iii),
Section 2.04(b)(v), or Section 2.04(c) or Section 2.03(a)(iii), each Initial
Note or Additional Note (other than a Permanent Offshore Global Note) will bear
the Restricted Legend.
(ii)    Each Global Note, whether or not an Initial Note or Additional Note,
will bear the DTC Legend.
(iii)    Each Temporary Offshore Global Note will bear the Temporary Offshore
Global Note Legend.
(iv)    Initial Notes and Additional Notes offered and sold in reliance on
Regulation S will be issued as provided in Section 2.05(a).
(v)    Initial Notes and Additional Notes offered and sold in reliance on any
exception under the Securities Act other than Regulation S and Rule 144A will be
issued, and upon the request of the Company to the Trustee, Initial Notes
offered and sold in reliance on Rule 144A may be issued, in the form of
Certificated Notes.
(c)    (i) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a Note
is eligible for resale pursuant to Rule 144 under the Securities Act (or a
successor provision) without compliance with any limits thereunder and that the
Restricted Legend is no longer necessary or appropriate in order to ensure that
subsequent transfers of the Note (or a beneficial interest therein) are effected
in compliance with the Securities Act,
(ii)    after an Initial Note or any Initial Additional Note is (x) sold
pursuant to an effective registration statement under the Securities Act,
pursuant to a Registration Rights Agreement or otherwise, or (y) is validly
tendered for exchange into an Exchange Note pursuant to an Exchange Offer,
the Company may instruct the Trustee in an Officers' Certificate to cancel the
Note and issue to the Holder thereof (or to its transferee) a new Note of like
tenor and amount, registered in the name of the Holder




--------------------------------------------------------------------------------




thereof (or its transferee), that does not bear the Restricted Legend, and the
Trustee will comply with such instruction.
(d)    By its acceptance of any Note bearing the Restricted Legend (or any
beneficial interest in such a Note), each Holder thereof and each owner of a
beneficial interest therein acknowledges the restrictions on transfer of such
Note (and any such beneficial interest) set forth in this First Supplemental
Indenture and in the Restricted Legend and agrees that it will transfer such
Note (and any such beneficial interest) only in accordance with this First
Supplemental Indenture and such legend.
Section 2.02. Paying Agent; Depository. (a) The Company appoints the Trustee as
the initial Paying Agent of the Company for the payment of the principal of (and
premium, if any) and interest on the Notes, and the office of the Trustee
located in the City of New York, be and hereby is, designated as the office or
agency where the Notes may be presented for payment and where notices to or
demands upon the Company in respect of the Notes and the Indenture pursuant to
which the Notes are to be issued may be served. The Company may at any time
designate additional paying agents or rescind the designation of any paying
agent or approve a change in the office through which the paying agent acts.
(b)    The Depository shall initially be DTC and any and all successors thereto
appointed as Depository by the Company.
Section 2.03. Registration, Transfer and Exchange. (a) Each Global Note will be
registered in the name of the Depository or its nominee and, so long as DTC is
serving as the Depository thereof, will bear the DTC Legend.
(i)Each Global Note will be delivered to the Trustee as custodian for the
Depository. Transfers of a Global Note (but not a beneficial interest therein)
will be limited to transfers thereof in whole, but not in part, to the
Depository, its successors or their respective nominees, except (y) as set forth
in ý(iii) of this Section 2.03ý(a) and (z) transfers of portions thereof in the
form of Certificated Notes may be made upon request of an Agent Member (for
itself or on behalf of a beneficial owner) by written notice given to the
Trustee by or on behalf of the Depository in accordance with customary
procedures of the Depository and in compliance with this Section 2.03 and
Section 2.04.
(ii)Agent Members will have no rights under this First Supplemental Indenture
with respect to any Global Note held on their behalf by the Depository, and the
Depository may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner and Holder of such Global Note for
all purposes whatsoever. Notwithstanding the foregoing, the Depository or its
nominee may grant proxies and otherwise authorize any Person (including any
Agent Member and any Person that holds a beneficial interest in a Global Note
through an Agent Member) to take any action which a Holder is entitled to take
under this First Supplemental Indenture or the Notes, and nothing herein will
impair, as between the Depository and its Agent Members, the operation of
customary practices governing the exercise of the rights of a holder of any
security.
(iii)If (x) the Depository notifies the Company that it is unwilling or unable
to continue as Depository for a Global Note and a successor depositary is not
appointed by the Company within 90 days of such notice or (y) an Event of
Default has occurred and is continuing and the Trustee has received a written
request from the Depository, the Trustee will promptly exchange each beneficial
interest in the Global Note for one or more Certificated Notes in authorized
denominations having an equal aggregate principal amount registered in the name
of the owner of




--------------------------------------------------------------------------------




such beneficial interest, as identified to the Trustee by the Depository, and
thereupon the Global Note will be deemed canceled. If such Note does not bear
the Restricted Legend, then the Certificated Notes issued in exchange therefor
will not bear the Restricted Legend. If such Note bears the Restricted Legend,
then the Certificated Notes issued in exchange therefor will bear the Restricted
Legend, provided that any Holder of any such Certificated Note issued in
exchange for a beneficial interest in a Temporary Offshore Global Note will have
the right upon presentation to the Trustee of a duly completed Certificate of
Beneficial Ownership after the Restricted Period to exchange such Certificated
Note for a Certificated Note of like tenor and amount that does not bear the
Restricted Legend, registered in the name of such Holder.
(b)    Each Certificated Note will be registered in the name of the Holder
thereof or its nominee.
(c)    (i) Global Note to Global Note. If a beneficial interest in a Global Note
is transferred or exchanged for a beneficial interest in another Global Note,
the Trustee will (y) record a decrease in the principal amount of the Global
Note being transferred or exchanged equal to the principal amount of such
transfer or exchange and (z) record a like increase in the principal amount of
the other Global Note. Any beneficial interest in one Global Note that is
transferred to a Person who takes delivery in the form of an interest in another
Global Note, or exchanged for an interest in another Global Note, will, upon
transfer or exchange, cease to be an interest in such Global Note and become an
interest in the other Global Note and, accordingly, will thereafter be subject
to all transfer and exchange restrictions, if any, and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such an interest.
(ii)    Global Note to Certificated Note. If a beneficial interest in a Global
Note is transferred or exchanged for a Certificated Note, the Trustee will (y)
record a decrease in the principal amount of such Global Note equal to the
principal amount of such transfer or exchange and (z) deliver one or more new
Certificated Notes in authorized denominations having an equal aggregate
principal amount to the transferee (in the case of a transfer) or the owner of
such beneficial interest (in the case of an exchange), registered in the name of
such transferee or owner, as applicable.
(iii)    Certificated Note to Global Note. If a Certificated Note is transferred
or exchanged for a beneficial interest in a Global Note, the Trustee will (x)
cancel such Certificated Note, (y) record an increase in the principal amount of
such Global Note equal to the principal amount of such transfer or exchange and
(z) in the event that such transfer or exchange involves less than the entire
principal amount of the canceled Certificated Note, deliver to the Holder
thereof one or more new Certificated Notes in authorized denominations having an
aggregate principal amount equal to the untransferred or unexchanged portion of
the canceled Certificated Note, registered in the name of the Holder thereof.
(iv)    Certificated Note to Certificated Note. If a Certificated Note is
transferred or exchanged for another Certificated Note, the Trustee will (x)
cancel the Certificated Note being transferred or exchanged, (y) deliver one or
more new Certificated Notes in authorized denominations having an aggregate
principal amount equal to the principal amount of such transfer or exchange to
the transferee (in the case of a transfer) or the Holder of the canceled
Certificated Note (in the case of an exchange), registered in the name of such
transferee or Holder, as applicable, and (z) if such transfer or exchange
involves less than the entire principal amount of the canceled Certificated
Note, deliver to the Holder thereof one or more Certificated Notes in authorized
denominations having an aggregate principal amount equal to the untransferred or




--------------------------------------------------------------------------------




unexchanged portion of the canceled Certificated Note, registered in the name of
the Holder thereof.
Section 2.04. Restrictions on Transfer and Exchange. (a) The transfer or
exchange of any Note (or a beneficial interest therein) may only be made in
accordance with this Section 2.04 and Section 2.03 and, in the case of a Global
Note (or a beneficial interest therein), the applicable rules and procedures of
the Depository. The Security Registrar shall refuse to register any requested
transfer or exchange that does not comply with the preceding sentence.
(b)    Subject to paragraph (c) of this Section 2.04, the transfer or exchange
of any Note (or a beneficial interest therein) of the type set forth in column A
below for a Note (or a beneficial interest therein) of the type set forth
opposite in column B below may only be made in compliance with the certification
requirements (if any) described in the clause of this paragraph set forth
opposite in column C below.
A
 
B
 
C
U.S. Global Note
 
U.S. Global Note
 
(i)
U.S. Global Note
 
Offshore Global Note
 
(ii)
U.S. Global Note
 
Certificated Note
 
(iii)
Offshore Global Note
 
U.S. Global Note
 
(iv)
Offshore Global Note
 
Offshore Global Note
 
(i)
Offshore Global Note
 
Certificated Note
 
(v)
Certificated Note
 
U.S. Global Note
 
(iv)
Certificated Note
 
Offshore Global Note
 
(ii)
Certificated Note
 
Certificated Note
 
(iii)



(i)No certification is required.
(ii)The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Security Registrar a duly completed Regulation S Certificate;
provided that if the requested transfer or exchange is made by the Holder of a
Certificated Note that does not bear the Restricted Legend, then no
certification is required.
(iii)The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Trustee (y) a duly completed Rule 144A Certificate or (z) a
duly completed Regulation S Certificate, and/or an Opinion of Counsel and such
other certifications and evidence as the Company may reasonably require in order
to determine that the proposed transfer or exchange is being made in compliance
with the Securities Act and any applicable securities laws of any state of the
United States; provided that if the requested transfer or exchange is made by
the Holder of a Certificated Note that does not bear the Restricted Legend, then
no certification is required. In the event that (y) the requested transfer or
exchange takes place after the Restricted Period and a duly completed Regulation
S Certificate is delivered to the Security Registrar or (z) a Certificated Note
that does not bear the Restricted Legend is surrendered for transfer or
exchange, upon transfer or exchange the Trustee will deliver a Certificated Note
that does not bear the Restricted Legend.
(iv)The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Security Registrar a duly completed Rule 144A Certificate.




--------------------------------------------------------------------------------




(v)Notwithstanding anything to the contrary contained herein, no such exchange
is permitted if the requested exchange involves a beneficial interest in a
Temporary Offshore Global Note. If the requested transfer involves a beneficial
interest in a Temporary Offshore Global Note, the Person requesting the transfer
must deliver or cause to be delivered to the Security Registrar a duly completed
Rule 144A Certificate or and/or an Opinion of Counsel and such other
certifications and evidence as the Company may reasonably require in order to
determine that the proposed transfer is being made in compliance with the
Securities Act and any applicable securities laws of any state of the United
States. If the requested transfer or exchange involves a beneficial interest in
a Permanent Offshore Global Note, no certification is required and the Trustee
will deliver a Certificated Note that does not bear the Restricted Legend.
(c)    No certification is required in connection with any transfer or exchange
of any Note (or a beneficial interest therein):
(i)after such Note is eligible for resale pursuant to Rule 144 under the
Securities Act (or a successor provision) without the need for current public
information; provided that the Company has provided the Trustee with an
Officers' Certificate to that effect, and the Company may require from any
Person requesting a transfer or exchange in reliance upon this clause (i) an
opinion of counsel and any other reasonable certifications and evidence in order
to support such certificate; or
(ii)(y) sold pursuant to an effective registration statement, pursuant to the
Registration Rights Agreement or otherwise or (z) which is validly tendered for
exchange into an Exchange Note pursuant to an Exchange Offer.
Any Certificated Note delivered in reliance upon this paragraph will not bear
the Restricted Legend.
(d)    The Trustee will retain copies of all certificates, opinions and other
documents received in connection with the transfer or exchange of a Note (or a
beneficial interest therein), and the Company will have the right to inspect and
make copies thereof at any reasonable time upon written notice to the Trustee.
(e)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
First Supplemental Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Depository participants or beneficial owners of interests in any Global Note)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this First Supplemental Indenture, and to examine the
same to determine substantial compliance as to form with the express
requirements hereof.
Section 2.05. Temporary Offshore Global Notes. (a) Each Note originally sold by
the Initial Purchasers in reliance upon Regulation S will be evidenced by one or
more Offshore Global Notes that bear the Temporary Offshore Global Note Legend.
(b)    An owner of a beneficial interest in a Temporary Offshore Global Note (or
a Person acting on behalf of such an owner) may provide to the Trustee (and the
Trustee will accept) a duly completed Certificate of Beneficial Ownership at any
time after the Restricted Period (it being understood that the Trustee will not
accept any such certificate during the Restricted Period). Promptly after
acceptance of a Certificate of Beneficial Ownership with respect to such a
beneficial interest, the Trustee will cause such beneficial interest to be
exchanged for an equivalent beneficial interest in a Permanent Offshore Global




--------------------------------------------------------------------------------




Note, and will (x) permanently reduce the principal amount of such Temporary
Offshore Global Note by the amount of such beneficial interest and (y) increase
the principal amount of such Permanent Offshore Global Note by the amount of
such beneficial interest.
(c)    Notwithstanding paragraph (b), if after the Restricted Period any Initial
Purchaser owns a beneficial interest in a Temporary Offshore Global Note, such
Initial Purchaser may, upon written request to the Trustee accompanied by a
certification as to its status as an Initial Purchaser, exchange such beneficial
interest for an equivalent beneficial interest in a Permanent Offshore Global
Note, and the Trustee will comply with such request and will (x) permanently
reduce the principal amount of such Temporary Offshore Global Note by the amount
of such beneficial interest and (y) increase the principal amount of such
Permanent Offshore Global Note by the amount of such beneficial interest.
(d)    Notwithstanding anything to the contrary contained herein, any owner of a
beneficial interest in a Temporary Offshore Global Note shall not be entitled to
receive payment of principal or interest on such beneficial interest or other
amounts in respect of such beneficial interest until such beneficial interest is
exchanged for an interest in a Permanent Offshore Global Note or transferred for
an interest in another Global Note or a Certificated Note.
Section 2.06. Terms of the Notes. The following terms relating to the Notes are
hereby established:
(a)Title. The Notes shall constitute a series of Securities having the title
“5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053.”
(b)Principal Amount. The aggregate principal amount of the Notes that may be
initially authenticated and delivered under the Indenture shall be $750,000,000.
The Company may from time to time, without the consent of the Holders of Notes,
increase the principal amount of the Notes by issuing additional Notes (in any
such case “Additional Notes”) on the same terms and conditions as the Notes in
all respects, including any Exchange Notes issued in exchange for such
Additional Notes, except for any difference in the issue date, public offering
price, interest accrued prior to the issue date of the Additional Notes and the
first Interest Payment Date; provided that, if such Additional Notes are not
fungible for U.S. federal income tax purposes with the Notes they will be
assigned a separate CUSIP number. Any Additional Notes and the existing Notes
will rank equally and ratably in right of payment and constitute a single series
for all purposes under the Indenture and all references to the relevant Notes
shall include the Additional Notes unless the context otherwise requires.
(c)Stated Maturity. The Notes will mature on May 15, 2053 (the “Stated
Maturity”).
(d)Interest Rate; Interest Payment Dates.
(i)Rate of Interest; Accrual. The Notes shall bear interest on their principal
amount: (x) from, and including, May 16, 2013, to, but excluding, May 15, 2023,
or any earlier Redemption Date, at the rate of 5.650% per annum, computed on the
basis of a 360-day year consisting of twelve 30-day months, and (ii) from, and
including, May 15, 2023, to, but excluding, the Stated Maturity, or any earlier
Redemption Date, at an annual rate equal to Three-Month LIBOR plus 3.58%,
computed on the basis of a 360-day year and the actual number of days elapsed.
Defaulted Interest and interest deferred pursuant to Section 2.06(e) will bear
interest, to the extent permitted by law, at the interest rate in effect from
time to time provided in this Section 2.06(d)(i), from, and including, the
relevant Interest Payment Date, compounded on each subsequent Interest Payment
Date.




--------------------------------------------------------------------------------




(ii)Interest Payment Dates. Subject to Section 2.06(e), accrued interest on the
Notes shall be payable (x) semi-annually in arrears on May 15 and November 15 of
each year, beginning on November 15, 2013 and ending on May 15, 2023 (each such
date, a “Fixed-Rate Interest Payment Date”), or if any such day is not a
Business Day, the next Business Day (but no interest will accrue as a result of
that postponement), to the Holders of the Notes at the close of business on the
immediately preceding May 1 or November 1 (whether or not a Business Day), as
the case may be, and (ii) quarterly in arrears on February 15, May 15, August 15
and November 15 of each year, beginning on August 15, 2023, or if any such day
is not a Business Day, the next Business Day, or if the next Business Day is in
the immediately succeeding calendar month, the immediately preceding Business
Day (each such date, a “Floating-Rate Interest Payment Date”), to the Holders of
the Notes at the close of business on the immediately preceding February 1, May
1, August 1 and November 1 (whether or not a Business Day), as the case may be.
(e)Deferral.
(i)Option to Defer Interest Payments.
(A)So long as no Event of Default with respect to the Notes has occurred or is
continuing, the Company shall have the right, at any time and from time to time,
to defer the payment of interest on the Notes for one or more consecutive
Interest Periods for up to five years for any single Deferral Period, provided
that no Deferral Period shall extend beyond the Stated Maturity, any earlier
accelerated maturity date arising from an Event of Default or any earlier
Redemption Date of the Notes. If the Company has paid all deferred interest
(including compounded interest thereon) on the Notes, the Company shall have the
right to elect to begin a new Deferral Period pursuant to this Section
2.06(e)(i).
(B)At the end of any Deferral Period, the Company shall pay all deferred
interest (including compounded interest thereon) on the Notes to the Holders of
the Notes registered in the Security Register at the close of business on the
Regular Record Date with respect to the Interest Payment Date at the end of such
Deferral Period.
(ii)Notice of Deferral. The Company shall give written notice of its election to
commence or continue any Deferral Period to the Trustee and the Holders of the
Notes at least two Business Day and not more than 60 Business Days before the
next Interest Payment Date.
(f)Sinking Fund. The Notes shall not be subject to Article 4 of the Base
Indenture.
(g)Subordination. The subordination provisions of Article 13 and Article 14 of
the Base Indenture shall apply to the Notes and the Subsidiary Guarantee,
respectively, except that solely for purposes of the Notes and the Subsidiary
Guarantee with respect to the Notes, Section 13.03 and Section 14.03,
respectively, of the Base Indenture shall be amended as follows:
(i)Clauses (a) and (b) of Section 13.03 of the Base Indenture shall be deleted
and replaced with the following:
“(1) In the event and during the continuation of any default in the payment of
principal, premium, if any, or interest on any Company Senior Indebtedness
beyond any applicable grace period with respect thereto, (2) in the event that
any event of default




--------------------------------------------------------------------------------




with respect to any Company Senior Indebtedness shall have occurred and be
continuing, permitting the direct holders of that Company Senior Indebtedness
(or a trustee on behalf of the holders thereof) to accelerate the maturity of
that Company Senior Indebtedness, whether or not the maturity is in fact
accelerated (unless, in the case of either subclause (1) or (2) of this clause
(a), the payment default or event of default has been cured or waived or ceased
to exist and any related acceleration has been rescinded), or (3) in the event
that any judicial proceeding shall be pending with respect to a payment default
or event of default described in subclause (1) or (2) of this clause (a), no
payment or distribution of any kind or character, whether in cash, securities or
other property, shall be made by the Company on account of the principal of or
interest on the Securities unless and until all amounts then due and payable in
respect of such Company Senior Indebtedness, including any interest accrued
after such event occurs, shall have been paid in full.”;
(ii)Clause “(c)” of Section 13.03 of the Base Indenture shall be renumbered
clause “(b)” and clause “(d)” of Section 13.03 of the Base Indenture shall be
renumbered clause “(c)”;
(iii)Clauses (a) and (b) of Section 14.03 of the Base Indenture shall be deleted
and replaced with the following:
“(1) In the event and during the continuation of any default in the payment of
principal, premium, if any, or interest on any Subsidiary Guarantor Senior
Indebtedness beyond any applicable grace period with respect thereto, (2) in the
event that any event of default with respect to any Subsidiary Guarantor Senior
Indebtedness shall have occurred and be continuing, permitting the direct
holders of that Subsidiary Guarantor Senior Indebtedness (or a trustee on behalf
of the holders thereof) to accelerate the maturity of that Subsidiary Guarantor
Senior Indebtedness, whether or not the maturity is in fact accelerated (unless,
in the case of either subclause (1) or (2) of this clause (a), the payment
default or event of default has been cured or waived or ceased to exist and any
related acceleration has been rescinded), or (3) in the event that any judicial
proceeding shall be pending with respect to a payment default or event of
default described in subclause (1) or (2) of this clause (a), no payment or
distribution of any kind or character, whether in cash, securities or other
property, shall be made by the Subsidiary Guarantor on account of the Subsidiary
Guarantee unless and until all amounts then due and payable in respect of such
Subsidiary Guarantor Senior Indebtedness, including any interest accrued after
such event occurs, shall have been paid in full.”; and
(iv)Clause “(c)” of Section 14.03 of the Base Indenture shall be renumbered
clause “(b)” and clause “(d)” of Section 14.03 of the Base Indenture shall be
renumbered clause “(c)”.
(h)Subsidiary Guarantee. The subsidiary guarantee provisions of Article 12 of
the Base Indenture shall apply to the Notes.
(i)Currency. The currency of denomination of the Notes is United States Dollars.
Payment of principal of and interest and premium, if any, on the Notes will be
made in United States Dollars.




--------------------------------------------------------------------------------




Section 2.07. Events of Default.
(a)Clauses (a) through (d) of Section 7.01 of the Base Indenture shall not apply
to the Notes. Clauses (e) and (f) of Section 7.01 of the Base Indenture shall
apply to the Notes, except that solely for purposes of the Notes, each such
clause shall be amended by deleting each reference to “Subsidiary Guarantor”
therein.
(b)Notwithstanding Section 7.02 of the Base Indenture, if an Event of Default
specified in clause (e) or (f) of Section 7.01 of the Base Indenture, as amended
by this First Supplemental Indenture, occurs, the principal amount of all the
Notes shall automatically, and without any declaration or other action on the
part of the Trustee or any Holder, become immediately due and payable; provided
that in any such case the payment of principal of the Notes shall remain
subordinated to the extent provided in Article 13 of the Base Indenture.
(c)The Trustee shall provide to the Holders of the Notes notice of any Event of
Default or default with respect to the Notes within 90 days after the actual
knowledge of a Responsible Officer of the Trustee of such Event of Default or
default. However, except in the case of a default in payment on the Notes, the
Trustee will be protected in withholding the notice if one of its Responsible
Officers determines that withholding of the notice is in the interest of
Holders.
(d)The Trustee shall have no right or obligation under the Indenture or
otherwise to exercise any remedies on behalf of any Holders of the Notes in
connection with any default, unless such remedies are available under the
Indenture and the Trustee is directed to exercise such remedies pursuant to and
subject to the conditions of Section 7.12 of the Base Indenture, provided,
however, that this provision shall not affect the rights of the Trustee with
respect to any Events of Default as set forth in Section 2.07(b) that may occur
with respect to the Notes. In connection with any such exercise of remedies the
Trustee shall be entitled to the same immunities and protections and remedial
rights (other than acceleration) as if such default were an Event of Default.
(e)For purposes of this Section 2.07, the term “default” means any of the
following events:
(i)default in the payment of interest, including compounded interest, in full on
any Notes for a period of 30 days after the conclusion of a five-year period
following the commencement of any Deferral Period if such Deferral Period has
not ended prior to the conclusion of such five-year period;
(ii)default in the payment of principal of or premium (if any) on the Notes when
due;
(iii)default in the observance or performance of any covenant or agreement
contained in the Indenture or the Notes; or
(iv)default in the payment of interest for a period of 30 days after any
Interest Payment Date if the Company shall not have given written notice of its
election to commence or continue a Deferral Period pursuant to Section
2.06(e)(ii).
Section 2.08. Defeasance. The provisions of Section 11.03 of the Base Indenture
(relating to discharge of the Base Indenture and this First Supplemental
Indenture) shall apply to the Notes.
Section 2.09. Repurchases. The Company may, to the extent permitted by law, and
directly or indirectly (regardless of whether such Notes are surrendered to the
Company), repurchase Notes in the open market or otherwise, whether by the
Company or its Subsidiaries or through a private or public




--------------------------------------------------------------------------------




tender or exchange offer or through counterparties to private agreements,
including by cash-settled swaps or other derivatives. The Company shall cause
any Notes so repurchased (other than Notes repurchased pursuant to cash-settled
swaps or other derivatives) to be surrendered to the Trustee for cancellation in
accordance with Section 2.09 of the Base Indenture.
ARTICLE 3
COVENANTS
Section 3.01. Dividend and Other Payment Stoppages. (a) So long as any Notes
remain Outstanding, if (a) the Company has given notice of its election to defer
interest payments on the Notes but the related Deferral Period has not yet
commenced, or (b) a Deferral Period is continuing, then, in either case, the
Company shall not, and shall not permit any Subsidiary of the Company to:
(i)declare or pay any dividends or other distributions on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any shares of Capital
Stock of the Company;
(ii)make any payment of principal of, or interest or premium, if any, on, or
repay, purchase or redeem any of the Company's debt securities that rank upon
the Company's liquidation on a parity with or junior to the Notes; or
(iii)make any guarantee payments regarding any guarantee issued by the Company
of securities of any Subsidiary of the Company if the guarantee ranks upon the
Company's liquidation on a parity with or junior to the Notes;
provided, however, the restrictions in clauses (i), (ii) and (iii) above shall
not apply to:
(A)any purchase, redemption or other acquisition of shares of the Company's
Capital Stock in connection with:
(1)any employment contract, benefit plan or other similar arrangement with or
for the benefit of any one or more of its employees, officers, directors,
consultants or independent contractors; or
(2)the satisfaction of the Company's obligations pursuant to any contract
outstanding at the beginning of the applicable Deferral Period requiring such
purchase redemption or other acquisition;
(B)any exchange, redemption or conversion of any class or series of the
Company's Capital Stock, or the Capital Stock of one of its Subsidiaries, for
any other class or series of the Company's Capital Stock, or of any class or
series of the Company's indebtedness for any class or series of the Company's
Capital Stock;
(C)any purchase of fractional interests in shares of the Company's Capital Stock
pursuant to the conversion or exchange provisions of such Capital Stock or the
securities being converted or exchanged;
(D)any declaration of a dividend in connection with any shareholder rights plan,
or the issuance of rights, stock or other property under any shareholder rights
plan, or the redemption or purchase of rights pursuant thereto; or




--------------------------------------------------------------------------------




(E)any dividend in the form of stock, warrants, options or other rights where
the dividend stock issuable upon exercise of such warrants, options or other
rights is the same stock as that on which the dividend is being paid or ranks on
parity with or junior to such stock; or
(F)any payment of current or deferred interest on Pari Passu Securities of the
Company so long as the amounts paid, the amounts set aside at such time for
payment of such Pari Passu Securities of the Company on the immediately
following regularly scheduled interest payment dates therefor and the amounts
paid or set aside at such time for payment on the Notes on the immediately
following Interest Payment Date for the Notes, are in the same proportion to the
full payment to which each series of such Pari Passu Securities of the Company
and the Notes is then, or on such immediately following regularly scheduled
interest payment dates will be, entitled to be paid in full.
(b)For the avoidance of doubt, notwithstanding anything herein to the contrary,
no terms of the Notes will restrict in any manner the ability of any of the
Subsidiaries of the Company to pay dividends or make any distributions to the
Company or to any other Subsidiaries of the Company.
ARTICLE 4
REDEMPTION
Section 4.01. Redemption. (a) The provisions of Article 3 of the Base Indenture
shall apply to the Notes, as modified by this Section 4.01.
(b)The Notes shall be redeemable
(i)in whole at any time or in part from time to time, on or after May 15, 2023,
at 100% of the principal amount of the Notes being redeemed, plus accrued and
unpaid interest (including compounded interest) to, but excluding, the
Redemption Date; provided that no partial redemption shall be effected unless
(A) at least $25 million aggregate principal amount of the Notes, excluding any
Notes held by the Company or any of its Affiliates, shall remain Outstanding
after giving effect to such redemption and (B) all accrued and unpaid interest,
including deferred interest, shall have been paid in full on all Outstanding
Notes for all Interest Periods terminating on or before the Redemption Date; or
(ii)in whole, but not in part, at any time prior to May 15, 2023, within 90 days
after the occurrence of a Tax Event or a Rating Agency Event at the greater of
(A) 100% of the principal amount of the Notes being redeemed and (B) the
Make-Whole Redemption Price, in each case plus accrued and unpaid interest
(including compounded interest) to, but excluding, the Redemption Date.
(c)Notwithstanding Article 3 of the Base Indenture, the notice of redemption
with respect to any redemption pursuant to Section 3.04 thereof need not set
forth the Redemption Price but only the manner of calculation thereof as
described above
(d)Notwithstanding Article 3 of the Base Indenture, notice of any redemption
will be mailed at least 30 days but not more than 60 days before the Redemption
Date to each Holder of Notes to be redeemed at its registered address.
(e)Unless the Company defaults in payment of the Redemption Price, including any
accrued interest and any compounded interest, interest on the Notes or portions
thereof called for redemption will cease to accrue on the Redemption Date. On or
before the Redemption Date for the Notes, the Company




--------------------------------------------------------------------------------




will deposit with a Paying Agent, or the Trustee, funds sufficient to pay the
Redemption Price of and accrued and unpaid interest on the Notes to be redeemed
on such date. If less than all of the Notes are to be redeemed, the Trustee
shall select the Notes or portions of the Notes to be redeemed by such method as
the Trustee shall deem fair and appropriate. The Trustee may select for
redemption Notes and portions of Notes in amounts of $2,000 and integral
multiples of $1,000 in excess thereof, provided that the unredeemed portion of
any Note to be redeemed in part will not be less than $2,000, and shall
thereafter promptly notify the Company in writing of the numbers of Notes to be
redeemed, in whole or in part.
ARTICLE 5
SUPPLEMENTAL INDENTURES


Section 5.01. Supplemental Indentures Without Consent of Holders. Solely for
purposes of the Notes, Section 10.01 of the Base Indenture shall be deleted and
replaced with the following:
“Section 10.01. Supplemental Indentures Without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by a Board Resolution, and
the Trustee, at any time and from time to time, may supplement or amend the
Indenture for any of the following purposes:
(a)to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company herein and in
the Notes; or
(b)to add to or modify the covenants of the Company for the benefit of the
Holders of Notes or to surrender any right or power herein conferred upon the
Company (including surrendering of the Company's right to redeem the Notes upon
the occurrence of the Rating Agency Event); provided that no such amendment or
modification may add Events of Default or acceleration events with respect to
the Notes; or
(c)to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or
(d)to cure any ambiguity, to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein or in any
supplemental indenture, or to make any other provisions with respect to matters
or questions arising under this Indenture, provided such action shall not
adversely affect the interests of the Holders of Notes in any material respect;
(e)to add a Subsidiary Guarantor or remove a Subsidiary Guarantor if permitted
under the terms of the Indenture; or
(f)to make any changes to the Indenture in order for the Indenture to conform to
the “Description of Junior Subordinated Notes” section of the Offering
Memorandum.”
Section 5.02. Supplemental Indentures with Consent of Holders. Solely for
purposes of the Notes, clauses (i) through (ix) of Section 10.02(a) of the Base
Indenture shall be deleted and replaced with the following clauses (i) through
(viii):
“(i)    change the Stated Maturity of any payment of principal of or interest
(including any compounded interest) on the Notes;




--------------------------------------------------------------------------------




(ii)change the manner of calculating payments due on the Notes in a manner
adverse to Holders;
(iii)reduce the requirements contained herein for quorum or voting;
(iv)change the place of payment for any payment on the Notes that is adverse to
the Holders or change the currency in which any payment on the Notes is payable;
(v)impair the right of any Holder to institute suit for the enforcement of any
payment on the Notes;
(vi)reduce the percentage in principal amount of Outstanding Notes, the consent
of whose Holders is required for any such supplemental indenture, or the consent
of whose Holders is required for any waiver of compliance with the provisions
hereof or defaults hereunder and their consequences;
(vii)reduce the principal amount of, the rate of interest on or any premium
payable upon the redemption of the Notes;
(viii)modify any guarantee in a manner that would adversely affect the Holders
of the Notes; or
(ix)modify any of the provisions of this Section.”
Section 5.03. Supplemental Indenture to Add Event of Default. The Company shall
not enter into any supplemental indenture with the Trustee to add any additional
Event of Default with respect to the Notes without the consent of the Holders of
at least a majority in aggregate principal amount of Outstanding Notes.
ARTICLE 6
MISCELLANEOUS
Section 6.01. Trust Indenture Act Controls. If any provision of this First
Supplemental Indenture limits, qualifies or conflicts with another provision
which is required to be included in this First Supplemental Indenture by the
Trust Indenture Act, the required provision shall control. If any provision of
this First Supplemental Indenture modifies or excludes any provision of the
Trust Indenture Act which may be so modified or excluded, the latter provision
shall be deemed to apply to this First Supplemental Indenture as so modified or
to be excluded, as the case may be.
Section 6.02. Governing Law. This First Supplemental Indenture and the Notes,
and any claim, controversy or dispute arising under or related to this First
Supplemental Indenture or the Notes, shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
principles of conflicts of laws.
Section 6.03. Payment of Notes. Payments in respect of the Notes represented by
the Global Notes are to be made by wire transfer of immediately available funds
to the accounts specified by the Holders of the Global Notes. With respect to
Certificated Notes, the Company will make all payments of principal at the
Corporate Trust Office and payments of interest (i) to a Holder having an
aggregate principal amount of Notes of $1,000,000 or less, by check mailed to
such Holder of Notes and (ii) to a Holder having an aggregate principal amount
of Notes of more than $1,000,000, either by check mailed to such Holder or, upon
application by such Holder to the Security Registrar not later than the relevant




--------------------------------------------------------------------------------




Regular Record Date, by wire transfer in immediately available funds to such
Holder's account within the United States, which application shall remain in
effect until such Holder notifies, in writing, the Security Registrar to the
contrary. The Company may also arrange for additional payment offices, and may
cancel or change these offices, including the use of the Corporate Trust Office.
The Company may also choose to act as its own paying agent. The Company must
notify Holders of changes in the paying agents for the Notes.
Section 6.04. Multiple Counterparts. The parties may sign multiple counterparts
of this First Supplemental Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent one and the same First Supplemental
Indenture.
Section 6.05. Severability. Each provision of this First Supplemental Indenture
shall be considered separable and if for any reason any provision which is not
essential to the effectuation of the basic purpose of this First Supplemental
Indenture or the Notes shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and a Holder shall have no claim therefor against
any party hereto.
Section 6.06. Relation to Indenture. This First Supplemental Indenture
constitutes a part of the Base Indenture, the provisions of which (as modified
by this First Supplemental Indenture) shall apply to the series of Securities
established by this First Supplemental Indenture but shall not modify, amend or
otherwise affect the Base Indenture insofar as it relates to any other series of
Securities or modify, amend or otherwise affect in any manner the terms and
conditions of the Securities of any other series.
Section 6.07. Ratification. The Base Indenture, as supplemented and amended by
this First Supplemental Indenture, is in all respects ratified and confirmed.
The Base Indenture and this First Supplemental Indenture shall be read, taken
and construed as one and the same instrument. All provisions included in this
First Supplemental Indenture supersede any conflicting provisions included in
the Base Indenture unless not permitted by law. The Trustee accepts the trusts
created by the Base Indenture, as supplemented and amended by this First
Supplemental Indenture, and agrees to perform the same upon the terms and
conditions of the Base Indenture, as supplemented and amended by this First
Supplemental Indenture.
Section 6.08. Effectiveness. The provisions of this First Supplemental Indenture
shall become effective as of the date hereof.
Section 6.09. Trustee Not Responsible for Recitals or Issuance of Securities.
The recitals contained herein and in the Securities, except the Trustee's
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee or any Authenticating Agent assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this First Supplemental Indenture or of the Securities. The
Trustee or any Authenticating Agent shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.
ARTICLE 7
GENERAL GUARANTEE AGREEMENT


Section 7.01. General Guarantee Agreement Inapplicable. Without in any way
limiting the obligations of the Company or any Subsidiary Guarantor hereunder,
the General Guarantee Agreement dated April 17, 2012 by Lion Holdings in favor
of each person to whom the Company may owe any obligations evidenced by senior
unsecured debentures, notes or similar debt instruments issued by the




--------------------------------------------------------------------------------




Company shall be inapplicable to the Securities. The Trustee shall not be
entitled to enforce any rights under the General Guarantee Agreement with
respect to any Securities or other obligation under this First Supplemental
Indenture. The Trustee waives all rights and remedies it may have under the
General Guarantee Agreement with respect to any obligation under this First
Supplemental Indenture. For the avoidance of doubt, any obligation under this
First Supplemental Indenture is not an obligation as defined in the General
Guarantee Agreement. This Article 7 does not in any way limit any obligation of
the Company under any Securities or any Subsidiary Guarantor under its
Subsidiary Guarantee.


This instrument may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
[remainder of page intentionally left blank; signature pages follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first above written.




ING U.S., INC.
By:
/s/ Alain M. Karaoglan
 
Name: Alain M. Karaoglan
 
Title: Executive Vice President and Chief Operating Officer



By:
/s/ Ewout L. Steenbergen
 
Name: Ewout L. Steenbergen
 
Title: Executive Vice President and Chief Financial Officer



LION CONNECTICUT HOLDINGS INC.
By:
/s/ Alain M. Karaoglan
 
Name: Alain M. Karaoglan
 
Title: Executive Vice President and Chief Operating Officer



By:
/s/ Ewout L. Steenbergen
 
Name: Ewout L. Steenbergen
 
Title: Executive Vice President and Chief Financial Officer





U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:
/s/ Earl W. Dennison Jr.
 
Name: Earl W. Dennison Jr.
 
Title: Vice President









[Signature Page to First Supplemental Indenture]
EXHIBIT A
[Form of Note]
ING U.S., Inc.




--------------------------------------------------------------------------------




5.650% Fixed-to-Floating Rate Junior Subordinated Note due 2053
Fully and Unconditionally Guaranteed by Lion Connecticut Holdings Inc.
Principal Amount: $_____
No.
CUSIP: [45685E AF3]1 
[U45717 AC6]2 
    
ISIN:     [US45685EAF34]1
[USU45717AC65]2 
ING U.S., Inc., a Delaware corporation (herein called the “Company,” which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to ______________, or registered assigns,
the principal sum of $_____ on May 15, 2053 (the “Stated Maturity”) (except to
the extent redeemed or repaid prior to the Stated Maturity). The Company further
promises to pay interest on said principal sum from May 16, 2013 (the “Original
Issue Date”) to, but excluding, May 15, 2023, at the annual rate of 5.650%,
(computed on the basis of a 360-day year consisting of twelve 30-day months)
semi-annually in arrears on May 15 and November 15 of each year, beginning on
November 15, 2013 (each, a “Fixed-Rate Interest Payment Date”), subject to
deferral as set forth herein. In the event that any Fixed-Rate Interest Payment
Date falls on a day that is not a Business Day, the interest payment due on that
date will be postponed to the next day that is a Business Day, and no interest
will accrue as a result of that postponement. From, and including, May 15, 2023
until the principal thereof is paid or made available for payment, the Company
promises to pay such interest at an annual rate equal to Three-Month LIBOR plus
3.58%, (computed on the basis of a 360-day year and the actual number of days
elapsed) quarterly in arrears on February 15, May 15, August 15 and November 15,
beginning on August 15, 2023, or if any of these days is not a Business Day, on
the next Business Day, except that if such Business Day is in the next
succeeding calendar month, the immediately preceding Business Day (each, a
“Floating-Rate Interest Payment Date”, and each Fixed Rate Interest Payment Date
and each Floating Rate Interest Payment Date being hereinafter referred to as an
“Interest Payment Date”), subject to deferral as set forth herein.
Payment of Interest. The interest so payable, and punctually paid or made
available for payment, on any Interest Payment Date, will, as provided in the
Indenture, be paid, in immediately available funds, to the Person in whose name
this Note (or one or more predecessor securities) is registered at the close of
business on May 1 or November 1 (whether or not a Business Day), as the case may
be, immediately preceding the relevant Fixed-Rate Interest Payment Date, or
February 1, May 1, August 1 or November 1 (whether or not a Business Day), as
the case may be, immediately preceding the relevant Floating-Rate Interest
Payment Date (the “Regular Record Date”). Any such interest not punctually paid
or duly
 
 
1 


For Rule 144A Note(s).
2 


For Regulation S Note(s).

provided for when due (“Defaulted Interest”) will forthwith cease to be payable
to the Holder on such Regular Record Date, and such Defaulted Interest, may be
paid to the Person in whose name this Note (or one or more Predecessor
Securities) is registered at the close of business on a special record date (the
“Special Record Date”) for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Notes not less than ten
days prior to such Special Record Date, or




--------------------------------------------------------------------------------




may be paid at any time in any other lawful manner not inconsistent with
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture.
Deferral. So long as no Event of Default with respect to this Note has occurred
or is continuing, the Company shall have the right at any time during the term
of this Note to defer the payment of interest on this Note for one or more
consecutive Interest Periods for up to five years for any single Deferral
Period, at the end of which the Company shall pay all interest then accrued and
unpaid; provided, however, that no Deferral Period shall extend beyond the
Stated Maturity, any earlier accelerated maturity date arising from an Event of
Default or any date of redemption of this Note.
Upon the termination of any Deferral Period and upon the payment of all deferred
interest then due, the Company may elect to begin a new Deferral Period, subject
to the above requirements. The Company shall give written notice of its election
to commence or continue any Deferral Period to the Trustee and the Holders of
all Notes then Outstanding at least two Business Day and not more than 60
Business Days before the next Interest Payment Date.
Dividend and Other Payment Stoppages. So long as any Notes remain Outstanding,
if the Company has given notice of its election to defer interest payments on
the Notes but the related Deferral Period has not yet commenced or a Deferral
Period is continuing, the Company shall not, and shall not permit any Subsidiary
to, (i) declare or pay any dividends or other distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any shares of
the Company's Capital Stock, (ii) make any payment of principal of, or interest
or premium, if any, on or repay, purchase or redeem any debt securities of the
Company that rank upon the Company's liquidation on a parity with this Note or
junior to this Note or (iii) make any guarantee payments regarding any guarantee
issued by the Company of securities of any Subsidiary if the guarantee ranks
upon the Company's liquidation on a parity with or junior to this Note (other
than (a) any purchase, redemption or other acquisition of shares of the
Company's Capital Stock in connection with (1) any employment contract, benefit
plan or other similar arrangement with or for the benefit of any one or more of
its employees, officers, directors, consultants or independent contractors or
(2) the satisfaction of the Company's obligations pursuant to any contract
outstanding at the beginning of the applicable Deferral Period requiring such
purchase, redemption or other acquisition, (b) any exchange, redemption or
conversion of any class or series of the Company's Capital Stock, or the Capital
Stock of one of its Subsidiaries, for any other class or series of its Capital
Stock, or of any class or series of its indebtedness for any class or series of
its Capital Stock, (c) any purchase of fractional interests in shares of the
Company's Capital Stock pursuant to the conversion or exchange provisions of
such Capital Stock or the securities being converted or exchanged, (d) any
declaration of a dividend in connection with any shareholder rights plan, or the
issuance of rights, stock or other property under any shareholder rights plan,
or the redemption or purchase of rights pursuant thereto, (e) any dividend in
the form of stock, warrants, options or other rights where the dividend or stock
issuable upon exercise of such warrants, options or other rights is the same
stock as that on which the dividend is being paid or ranks on parity with or
junior to such stock, or (f) any payment of current or deferred interest on Pari
Passu Securities of the Company with respect to this Note so long as the amounts
paid, the amounts set aside at such time for payment of such Pari Passu
Securities on the immediately following regularly scheduled interest payment
dates therefor and the amounts paid or set aside at such time for payment on the
Notes on the immediately following Interest Payment Date for the Notes, are in
the same proportion to the full payment to which each series of such Pari Passu
Securities of the Company and this Notes is then, or on such immediately
following regularly scheduled interest payment dates will be, entitled to be
paid in full.




--------------------------------------------------------------------------------




Place of Payment. Payment of principal of this Note will be made at the
Corporate Trust Office. If this Note is a Certificated Note, payments of
interest on this Note will be made if the Holder of this Note has an aggregate
principal amount of Notes of (i)  $1,000,000 or less, by check mailed to the
Holder or (ii) more than $1,000,000, either by check mailed to the Holder or,
upon application by the Holder to the Security Registrar not later than the
relevant Regular Record Date, by wire transfer in immediately available funds to
the Holder's account within the United States, which application shall remain in
effect until the Holder notifies, in writing, the Security Registrar to the
contrary.
General. This Note is one of a duly authorized issue of Securities of the
Company, issued and to be issued in one or more series under a Junior
Subordinated Indenture (the “Base Indenture”), dated as of May 16, 2013, among
the Company, Lion Connecticut Holdings Inc., as the initial Subsidiary
Guarantor, and U.S. Bank National Association (herein called the “Trustee,”
which term includes any successor Trustee under the Indenture with respect to a
series of which this Note is a part), as supplemented and amended by a First
Supplemental Indenture thereto, dated as of May 16, 2013 (the “First
Supplemental Indenture” and the Base Indenture, as amended and supplemented by
the Supplemental Indenture, the “Indenture”), among the Company, the Subsidiary
Guarantors party thereto from time to time and the Trustee. Reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Company, the Subsidiary
Guarantors, the Trustee and the Holders of the Notes, and of the terms upon
which the Notes are, and are to be, authenticated and delivered. This Note is
one of a duly authorized series of Securities designated as “5.650%
Fixed-to-Floating Rate Junior Subordinated Notes due 2053” (collectively, the
“Notes”), initially limited in aggregate principal amount to $750,000,000.
Further Issuance. The Company may from time to time, without the consent of the
Holders of Notes, increase the principal amount of the Notes by issuing
additional Notes (in any such case “Additional Notes”) in the future on the same
terms and conditions as the Notes in all respects, including any Exchange Notes
issued in exchange for such Additional Notes, except for any difference in the
issue date, public offering price, interest accrued prior to the issue date of
the Additional Notes and the first Interest Payment Date; provided that, if such
additional Notes are not fungible for U.S. federal income tax purposes with the
Notes they will be assigned a separate CUSIP number. Any Additional Notes and
the existing Notes will rank equally and ratably in right of payment and
constitute a single series for all purposes under the Indenture and all
references to the relevant Notes shall include the Additional Notes unless the
context otherwise requires.
Events of Default. As provided in and subject to the provisions of the
Indenture, if an Event of Default as set forth in the Indenture occurs, the
principal amount of the Notes shall automatically become due and payable;
provided that in any such case the payment of principal of the Notes shall
remain subordinated to the extent provided in Article 13 of the Indenture.
Sinking Fund. The Notes are not subject to any sinking fund.
Redemption and Repurchase. The Notes are subject to redemption at the election
of the Company in accordance with the terms of the Indenture. In particular,
this Note is redeemable: (a) in whole at any time or in part from time to time,
on or after May 15, 2023, at a redemption price equal to 100% of the principal
amount of the Notes being redeemed, plus accrued and unpaid interest (including
compounded interest) to, but excluding, the Redemption Date; provided that if
the Notes are not redeemed in whole, at least $25 million aggregate principal
amount of the Outstanding Notes remain Outstanding after giving effect to such
redemption or (b) in whole, but not in part, at any time prior to May 15, 2023,
within 90 days after the occurrence of a Tax Event or a Rating Agency Event, at
a redemption price equal to the greater of (i) 100% of the principal amount of
the Notes being redeemed or (ii) the Make-Whole




--------------------------------------------------------------------------------




Redemption Price, in each case plus accrued and unpaid interest (including
compounded interest) to, but excluding, the Redemption Date.
Notwithstanding the foregoing, the Company may not redeem the Notes of in part
unless all accrued and unpaid interest, including deferred interest, has been
paid in full on all Outstanding Notes for all Interest Periods terminating on or
before the Redemption Date.
In the event of a redemption of this Note in part only, a new Note or Notes of a
like tenor for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.
Defeasance. The Indenture contains provisions for satisfaction and discharge of
the entire indebtedness of the Company on this Note upon compliance by the
Company with certain conditions set forth in the Indenture, which provisions
apply to this Note.
Modification and Waivers; Obligations of the Company Absolute. The Indenture
permits, with certain exceptions as therein provided, the amendment thereof and
the modification of the rights and obligations of the Company and the rights of
the Holders of the Notes. Such amendment may be effected under the Indenture at
any time by the Company, and the Trustee with the consent of the Holders of not
less than a majority in aggregate principal amount of the Outstanding Notes
affected thereby. The Indenture also contains provisions permitting the Holders
of not less than a majority in aggregate principal amount of the Notes at the
time Outstanding, on behalf of the Holders of all Outstanding Notes, to waive
compliance by the Company with certain provisions of the Indenture. Furthermore,
provisions in the Indenture permit the Holders of not less than a majority in
aggregate principal amount of the Outstanding Notes to waive on behalf of all of
the Holders of Notes certain past defaults under the Indenture and their
consequences. Any such consent or waiver shall be conclusive and binding upon
the Holder of this Note and upon all future Holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Note.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
time, place, and rate, and in the currency, herein prescribed.
Subsidiary Guarantees. This Note will be entitled to the benefits of certain
Subsidiary Guarantees made for the benefit of the Holders. Reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and obligations thereunder of the Subsidiary Guarantors, the
Trustee and the Holders.
Registration Rights. The Note will be entitled to the benefits of the
Registration Rights Agreement, dated May 16, 2013, between the Company, the
initial Subsidiary Guarantor and the Initial Purchasers named therein, including
the right to receive Additional Interest (as defined in the Registration Rights
Agreement) as and when set forth therein.3
 
 
 
3 


Include only for Initial Note or Additional Note

No Recourse Against Others. No director, officer, agent, employee, incorporator,
stockholder, partner, member, or manager of the Company or any Subsidiary
Guarantor shall have any liability for any obligations of the Company or any
Subsidiary Guarantor under any Notes, the Indenture or any Subsidiary Guarantee
or for any claim based on, in respect of, or by reason of, such obligations or
their creation.




--------------------------------------------------------------------------------




Each Holder of the Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
Limitation on Suits. As set forth in, and subject to, the provisions of the
Indenture, no Holder of any Note will have any right to institute any proceeding
with respect to the Indenture or for any remedy thereunder, unless such Holder
shall have previously given to the Trustee written notice of a continuing Event
of Default with respect to this series, the Holders of not less than 25% in
principal amount of the Outstanding Notes shall have made written request, and
offered indemnity satisfactory to the Trustee to institute such proceedings as
Trustee, and the Trustee shall not have received from the Holders of a majority
in principal amount of the Outstanding Notes a direction inconsistent with such
request and shall have failed to institute such proceeding within 60 days;
provided, however, that such limitations do not apply to a suit instituted by
the Holder hereof for the enforcement of payment of the principal of or interest
on this Note on or after the respective due dates expressed herein.
Authorized Denominations. The Notes are issuable only in registered form without
coupons in minimum denominations of $2,000 and integral multiples of $1,000 in
excess thereof.
Registration of Transfer or Exchange. As provided in the Indenture and subject
to certain limitations herein and therein set forth, the transfer of this Note
is registrable in the register of the Notes maintained by the Security Registrar
upon surrender of this Note for registration of transfer, at the office or
agency of the Company in any place where the principal of and interest on this
Note are payable, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar, duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Notes, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.
As provided in the Indenture and subject to certain limitations herein and
therein set forth, the Notes are exchangeable for a like aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holders surrendering the same.
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
Prior to due presentment of this Note for registration of transfer, the Company,
the Trustee and any agent of the Company or the Trustee may treat the Holder as
the owner hereof for all purposes (except with respect to certain payments of
Defaulted Interest), whether or not this Note be overdue, and neither the
Company, the Trustee nor any such agent shall be affected by notice to the
contrary.
Defined Terms. All terms used in this Note, which are defined in the Indenture
and are not otherwise defined herein, shall have the meanings assigned to them
in the Indenture.
Governing Law. This Note, and any claim, controversy or dispute arising under
this Note, shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to its principles of conflicts of law.
Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
and its seal to be hereunto affixed and attested.
Dated: ______________
ING U.S., INC.
 
 
By:
 
 
Name:
 
Title:



By:
 
 
Name:
 
Title:



Attest:
 
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as such is supplemented by the within-mentioned
First Supplemental Indenture.
Dated: ______________
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
 
By:
 
 
Name:
 
Title: Authorized Signatory





--------------------------------------------------------------------------------




ASSIGNMENT FORM
I or we assign and transfer this Note to
__________________________________________________________________
__________________________________________________________________
(Print or type name, address and zip code of assignee or transferee)
__________________________________________________________________
(Insert Social Security or other identifying number of assignee or transferee)
and irrevocably appoint ______________________________________________
agent to transfer this Note on the books of the Company. The agent may
substitute
another to act for him.


Dated: ____________________    Signed:
___________________________
(Sign exactly as name appears on
the other side of this Note)


Signature Guarantee:     ___________________________
Participant in a recognized
Signature Guarantee Medallion
Program (or other signature
guarantor program reasonably
acceptable to the Trustee)




--------------------------------------------------------------------------------






    
[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL CERTIFICATES BEARING A RESTRICTED
LEGEND]
In connection with any transfer of this Note occurring prior to ______________,
the undersigned confirms that such transfer is made without utilizing any
general solicitation or general advertising and further as follows:
Check One
¨    (1) This Note is being transferred to a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended, and
certification in the form of Exhibit E to the First Supplemental Indenture is
being furnished herewith.
¨    (2) This Note is being transferred to a Non-U.S. Person in compliance with
the exemption from registration under the Securities Act of 1933, as amended,
provided by Regulation S thereunder, and certification in the form of Exhibit D
to the First Supplemental Indenture is being furnished herewith.
or
¨    (3) This Note is being transferred other than in accordance with (1) or (2)
above and documents are being furnished which comply with the conditions of
transfer set forth in this Note and the Indenture.
If none of the foregoing boxes is checked, the Trustee is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Indenture have been satisfied.
Date: ____________________    ______________________
Seller
    
By ___________________




NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.








--------------------------------------------------------------------------------






Signature Guarantee:1 
 



By
 
To be executed by an executive officer











































 
 
 
 
1 Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Security Registrar, which requirements include
membership or participation in the Securities Transfer Association Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------




[Attach to Global Note only]
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL NOTE
ING U.S., Inc.
5.650% Fixed-to-Floating Rate Junior Subordinated Note due 2053
Fully and Unconditionally Guaranteed by Lion Connecticut Holdings Inc.
The initial principal amount of this Global Note is $ . The following increases
or decreases in this Global Note have been made:
Date
 
Amount of decrease in Principal Amount of this Global Note
 
Amount of increase in Principal Amount of this Global Note
 
Principal Amount of this Global Note following such decrease or increase
 
Signature of authorized signatory of Trustee or Note Custodian
 
 
 
 
 
 
 
 
 































































--------------------------------------------------------------------------------




EXHIBIT B


RESTRICTED LEGEND
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
(1)    REPRESENTS THAT
(A)    IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR
(B)    IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND
(2)    AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN, EXCEPT
IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ONLY
(A)    TO THE COMPANY,
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,
(D)    IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, OR
(E)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) OR (D)
ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(E) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.    






--------------------------------------------------------------------------------




EXHIBIT C
DTC LEGEND
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.






    


































--------------------------------------------------------------------------------




EXHIBIT D
Regulation S Certificate
_________, ____
U.S. Bank National Association, as Trustee
Earl Dennison, Jr.
U.S. Bank Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Ma 02110
Phone#  (617) 603-6567
Fax#      (617) 603-6667
earl.dennison@usbank.com


 
ING U.S., Inc. 5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053
(the “Notes”) issued under the Junior Subordinated Indenture dated May 16, 2013
(the “Base Indenture”), as supplemented by the First Supplemental Indenture
dated as of May 16, 2013 (the “First Supplemental Indenture” and, together with
the Base Indenture, the “Indenture”), relating to the Notes



Ladies and Gentlemen:
Terms are used in this Certificate as used in Regulation S (“Regulation S”)
under the Securities Act of 1933, as amended (the “Securities Act”), except as
otherwise stated herein.
[CHECK A OR B AS APPLICABLE.]
 ¨  A.
This Certificate relates to our proposed transfer of $____ principal amount of
Notes issued under the Indenture. We hereby certify as follows:

1.
The offer and sale of the Notes was not and will not be made to a person in the
United States (unless such person is excluded from the definition of “U.S.
person” pursuant to Rule 902(k)(2)(vi) or the account held by it for which it is
acting is excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3)) and such offer
and sale was not and will not be specifically targeted at an identifiable group
of U.S. citizens abroad.

2.
Unless the circumstances described in the parenthetical in paragraph 1 above are
applicable, either (a) at the time the buy order was originated, the buyer was
outside the United States or we and any person acting on our behalf reasonably
believed that the buyer was outside the United States or (b) the transaction was
executed in, on or through the facilities of a designated offshore securities
market, and neither we nor





--------------------------------------------------------------------------------




any person acting on our behalf knows that the transaction was pre-arranged with
a buyer in the United States.
3.
Neither we, any of our affiliates, nor any person acting on our or their behalf
has made any directed selling efforts in the United States with respect to the
Notes.

4.
The proposed transfer of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

5.
If we are a dealer or a person receiving a selling concession, fee or other
remuneration in respect of the Notes, and the proposed transfer takes place
during the Restricted Period (as defined in the First Supplemental Indenture),
or we are an officer or director of the Company or an Initial Purchaser (as
defined in the First Supplemental Indenture), we certify that the proposed
transfer is being made in accordance with the provisions of Rule 904(b) of
Regulation S.

  ¨ B.
This Certificate relates to our proposed exchange of $____ principal amount of
Notes issued under the Indenture for an equal principal amount of Notes to be
held by us. We hereby certify as follows:

1.
At the time the offer and sale of the Notes was made to us, either (i) we were
not in the United States or (ii) we were excluded from the definition of “U.S.
person” pursuant to Rule 902(k)(2)(vi) or the account held by us for which we
were acting was excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3); and we were
not a member of an identifiable group of U.S. citizens abroad.

2.
Unless the circumstances described in paragraph 1(ii) above are applicable,
either (a) at the time our buy order was originated, we were outside the United
States or (b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and we did not pre-arrange the transaction
in the United States.

3.
The proposed exchange of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
Very truly yours,
[NAME OF SELLER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 



Date: ______________




--------------------------------------------------------------------------------




EXHIBIT E
Rule 144A Certificate
_________, ____
U.S. Bank National Association, as Trustee
Earl Dennison, Jr.
U.S. Bank Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Ma 02110
Phone#  (617) 603-6567
Fax#      (617) 603-6667
earl.dennison@usbank.com


 
ING U.S., Inc. 5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053
(the “Notes”) issued under the Junior Subordinated Indenture dated May 16, 2013
(the “Base Indenture”), as supplemented by the First Supplemental Indenture
dated as of May 16, 2013 (the “First Supplemental Indenture” and, together with
the Base Indenture, the “Indenture”), relating to the Notes



Ladies and Gentlemen:
This Certificate relates to:
[CHECK A OR B AS APPLICABLE.]
 ¨ A.
Our proposed purchase of $____ principal amount of Notes issued under the
Indenture.

 ¨  B.
Our proposed exchange of $____ principal amount of Notes issued under the
Indenture for an equal principal amount of Notes to be held by us.

We and, if applicable, each account for which we are acting in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of _________, 20__,
which is a date on or since close of our most recent fiscal year. We and, if
applicable, each account for which we are acting, are a qualified institutional
buyer within the meaning of Rule 144A (“Rule 144A”) under the Securities Act of
1933, as amended (the “Securities Act”). If we are acting on behalf of an
account, we exercise sole investment discretion with respect to such account. We
are aware that the transfer of Notes to us, or such exchange, as applicable, is
being made in reliance upon the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A. Prior to the date of this Certificate
we have received such information regarding the Company as we have requested
pursuant to Rule 144A(d)(4) or have determined not to request such information.




--------------------------------------------------------------------------------




You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
Very truly yours,
[NAME OF SELLER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 





Date: _________________










--------------------------------------------------------------------------------




EXHIBIT F
[COMPLETE FORM I OR FORM II AS APPLICABLE.]


[FORM I]


Certificate of Beneficial Ownership
To:    U.S. Bank National Association, as Trustee
Earl Dennison, Jr.
U.S. Bank Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Ma 02110
Phone#  (617) 603-6567
Fax#      (617) 603-6667
earl.dennison@usbank.com


OR
[Name of DTC Participant]
 
ING U.S., Inc. 5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053
(the “Notes”) issued under the Junior Subordinated Indenture dated May 16, 2013
(the “Base Indenture”), as supplemented by the First Supplemental Indenture
dated as of May 16, 2013 (the “First Supplemental Indenture” and, together with
the Base Indenture, the “Indenture”), relating to the Notes



Ladies and Gentlemen:
We are the beneficial owner of $____ principal amount of Notes issued under the
Indenture and represented by a Temporary Offshore Global Note (as defined in the
First Supplemental Indenture).
We hereby certify as follows:
[CHECK A OR B AS APPLICABLE.]
¨ A.
We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act of 1933, as amended).

¨ B.
We are a U.S. person (within the meaning of Regulation S under the Securities
Act of 1933, as amended) that purchased the Notes in a transaction that did not
require registration under the Securities Act of 1933, as amended.





--------------------------------------------------------------------------------




You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
Very truly yours,
[NAME OF SELLER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 





Date: _________________




--------------------------------------------------------------------------------




[FORM II]


Certificate of Beneficial Ownership
 
U.S. Bank National Association, as Trustee
Earl Dennison, Jr.
U.S. Bank Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Ma 02110
Phone#  (617) 603-6567
Fax#      (617) 603-6667
earl.dennison@usbank.com

 
ING U.S., Inc. 5.650% Fixed-to-Floating Rate Junior Subordinated Notes due 2053
(the “Notes”) issued under the Junior Subordinated Indenture dated May 16, 2013
(the “Base Indenture”), as supplemented by the First Supplemental Indenture
dated as of May 16, 2013 (the “First Supplemental Indenture” and, together with
the Base Indenture, the “Indenture”), relating to the Notes



Ladies and Gentlemen:
This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from Institutions
appearing in our records as persons being entitled to a portion of the principal
amount of Notes represented by a Temporary Offshore Global Note issued under the
above-referenced Indenture, that as of the date hereof, $____ principal amount
of Notes represented by the Temporary Offshore Global Note being submitted
herewith for exchange is beneficially owned by persons that are either (i)
non-U.S. persons (within the meaning of Regulation S under the Securities Act of
1933, as amended) or (ii) U.S. persons that purchased the Notes in a transaction
that did not require registration under the Securities Act of 1933, as amended.
We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Offshore Global Note excepted in such certifications
and (ii) as of the date hereof we have not received any notification from any
Institution to the effect that the statements made by such Institution with
respect to any portion of such Temporary Offshore Global Note submitted herewith
for exchange are no longer true and cannot be relied upon as of the date hereof.












--------------------------------------------------------------------------------




You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.




Yours faithfully,
[Name of DTC Participant]
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 



Date: _________________










--------------------------------------------------------------------------------




EXHIBIT G
THIS NOTE IS A TEMPORARY GLOBAL NOTE. PRIOR TO THE EXPIRATION OF THE RESTRICTED
PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD BY ANY
PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT PURCHASED SUCH
INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). BENEFICIAL INTERESTS HEREIN ARE NOT
EXCHANGEABLE FOR PHYSICAL NOTES OTHER THAN A PERMANENT GLOBAL NOTE IN ACCORDANCE
WITH THE TERMS OF THE INDENTURE. TERMS IN THIS LEGEND ARE USED AS USED IN
REGULATION S UNDER THE SECURITIES ACT.
NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNTIL SUCH BENEFICIAL INTEREST IS
EXCHANGED OR TRANSFERRED FOR AN INTEREST IN ANOTHER NOTE.










